Title: John Adams to John Quincy Adams, 14 May 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam, May 14. 1781
     
     I received yours of 13 this morning.
     If you have not found a convenient Place to remove into, you may continue in your present Lodgings another Month.
     I am glad you have finished Phaedrus, and made Such Progress in Nepos, and in Greek.
     Amidst your Ardour for Greek and Latin I hope you will not forget your mother Tongue. Read Somewhat in the English Poets every day. You will find them elegant, entertaining and instructive Companions, through your whole Life. In all the Disquisitions you have heard concerning the Happiness of Life, has it ever been recommended to you to read Poetry?
     To one who has a Taste, the Poets serve to fill up Time which would otherwise pass in Idleness, Languor, or Vice. You will never be alone, with a Poet in your Poket. You will never have an idle Hour.
     How many weary hours have been made alert, how many melancholly ones gay, how many vacant ones useful, to me, in the course of my Life, by this means?
     Your Brother grows dayly better but is still weak and pale. He shall write to you, Soon.
     
      Your affectionate Father,
      J. Adams
     
    